Exhibit 10.4


EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT dated as of February 1st, 2006 (the "Agreement"), is
by and between Healthways, Inc., a Delaware corporation (the "Company"), and
Mary D. Hunter (the "Executive").

WHEREAS, the Company desires that the Executive serve or continue to serve as
Executive Vice President / CAO and the Executive desires to hold such position
under the terms and conditions of this Agreement; and

WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions of the employment relationship of the Executive with the Company.

NOW, THEREFORE, intending to be legally bound hereby, the parties agree as
follows:

I. EMPLOYMENT. The Company hereby employs the Executive and the Executive hereby
accepts employment with the Company, upon the terms and subject to the
conditions set forth herein.


II. TERM. Subject to termination as stated in Section VI, the term of employment
of the Executive pursuant to this Agreement (as the same may be extended, the
“Term”) shall commence on September 1, 2005 (the “Effective Date”), and shall
have a continuous term of two (2) years thereafter.


III. POSITION. During the Term, the Executive shall serve as Executive Vice
President / CAO of the Company performing duties commensurate with the position
and such additional duties as the Company shall determine. If asked, the
Executive agrees to serve, without any additional compensation, as a director on
the Board of Directors of the Company (the “Board”) and/or the board of
directors of any subsidiary of the Company, and/or in one or more officer
positions with the Company and/or any subsidiary of the Company. If the
Executive’s employment is terminated for any reason, whether such termination is
voluntary or involuntary, the Executive shall resign as a director and officer
of the Company (and any of its subsidiaries), such resignation to be effective
no later than the date of termination of the Executive’s employment with the
Company.


IV. DUTIES. During the Term, the Executive shall devote her full time and
attention during normal business hours to the business and affairs of the
Company; provided, however, that it shall not be a violation of this Agreement
for the Executive with the approval of the Company to devote reasonable periods
of time to charitable and community activities and industry or professional
activities, and/or to manage personal investments, so long as such activities do
not interfere with the performance of the Executive’s responsibilities under
this Agreement.


V. COMPENSATION


A. Base Salary. The Executive’s initial base salary as of the Effective Date is
$270,000. Effective September 1 of each calendar year after the Effective Date
during the Term of this Agreement, upon the recommendation of the Chief
Executive Officer (“CEO”), the Board (or a committee of the Board) shall review
the Executive’s base salary and may increase such amount if and as it may deem
advisable. Such initial base salary, as it may be increased during the Term, is
defined as the “Base Salary.” The Base Salary shall be payable in substantially
equal installments in accordance with the Company’s normal payroll practices,
and is subject to all proper taxes and withholding. The Base Salary rate at
which the Executive is being compensated on the Date of Termination (as defined
below) shall be the Base Salary rate used in determining all severance amounts
payable to the Executive hereunder.


B. Bonus Plan. Such bonus, if any, as shall be determined upon the
recommendation of the CEO by the Board (or any designated Committee of the Board
comprised solely of independent directors), shall be paid in accordance with the
terms and conditions of the bonus plan established for the Company (“Bonus
Plan”).


C. Long Term Incentive Awards. During the Term, upon the recommendation of the
CEO, the Board (or any designated committee of the Board comprised solely of
independent directors) will consider, in its sole discretion, long term
incentive awards to the Executive pursuant to the Company’s equity incentive
plans.


D. Vacation. During each calendar year of this Agreement, the Executive shall be
entitled to vacation in accordance with Company policy in effect from time to
time, but in any event not less than four (4) weeks per calendar year.


E. Other Benefits. In addition to the benefits specifically provided for herein,
during the Term the Executive shall be entitled to participate in all benefit
plans maintained by the Company for officers generally according to the terms of
such plans.


VI. TERMINATION OF AGREEMENT. The Executive’s employment under this Agreement
shall not be terminated except as set forth in this Section. Any reference to
the date of delivery of a notice of termination or resignation by either the
Company or the Executive in this Section VI shall constitute the “Date of
Termination,” unless otherwise set forth herein.


A. By Mutual Consent. The Executive’s employment pursuant to this Agreement may
be terminated at any time by the mutual written agreement of the Company and the
Executive upon such terms as are agreed upon between the parties.


B. Death. If Executive dies during the Term of this Agreement, the Company shall
pay her Base Salary due through the date of her death plus a pro-rata portion of
any Bonus Plan or other compensation to which she is otherwise entitled as of
the time of her death, which Bonus Plan amount will be determined after the end
of the fiscal year for which the Bonus Plan was in place. Furthermore, all
outstanding stock options, restricted stock, restricted stock units and any
other unvested equity incentives shall vest and/or remain exercisable for their
stated terms solely in accordance with the terms of the stock option agreements
or restricted stock agreements to which the Company and the Executive are
parties at the time of her death. In addition, all amounts contributed by the
Company to the Capital Accumulation Plan (“CAP”) for the benefit of the
Executive shall vest and thereafter be paid out in accordance with the terms of
the CAP as in effect at the time of the Executive’s death. The Company shall
then have no further obligations to the Executive or any representative of her
estate or her heirs except that Executive’s estate or beneficiaries as the case
may be shall be paid such amounts as may be payable under the Company’s life
insurance policies and other plans as they relate to benefits following death
then in effect.


C. Disability


1. The Executive’s employment may be terminated by written notice by either
party to the other party, when:


a. the Executive suffers a physical or mental disability entitling the Executive
to long-term disability benefits under the Company’s long-term disability plan,
if any, or


b. in the absence of a Company long-term disability plan, the Executive is
unable, as determined by the Board (or any designated Committee of the Board),
to perform the essential functions of her regular duties and responsibilities,
with or without reasonable accommodation, due to a medically determinable
physical or mental illness which has lasted (or can reasonably be expected to
last) for a period of six (6) consecutive months.


2. If the Executive’s employment is terminated under this Section (C), the
Executive shall be entitled to receive:


a. all Base Salary and benefits due to the Executive through the Date of
Termination and a pro-rata portion of any Bonus Plan or other compensation to
which she is otherwise entitled as of the Date of Termination, which Bonus Plan
amount will be determined after the end of the fiscal year for which the Bonus
Plan was in place;


b. an amount equal to the Executive’s Base Salary for a total of eighteen (18)
months following the Date of Termination; and


c. if permitted under the Company’s group medical insurance, group medical
benefits at the same rate as then in effect for the Company’s employees for two
(2) years after the Date of Termination; provided, that if the Executive instead
elects continuation of group benefits under COBRA, the Company shall pay the
full cost of the premiums for two (2) years following the Date of Termination.


3. The amounts in clauses 2(b) and 2(c) above shall be reduced by any disability
insurance payments the Executive receives as a result of her disability, and
shall be paid to the Executive periodically at the regular payroll dates
commencing as of the Date of Termination and for the remaining term of the
non-compete covenant in Section IX hereof; provided, that in the event the
receipt of amounts payable pursuant to this Section (C) within six (6) months of
the Date of Termination would cause the Executive to incur any penalty under
Section 409A of the Internal Revenue Code of 1986, as amended (“IRC”), then
payment of such amounts shall be delayed until the date that is six (6) months
following the Date of Termination. The Executive may elect to receive an
enhanced severance amount consisting of six (6) additional months of the
Executive’s Base Salary (payable in accordance with the first sentence of this
paragraph) upon execution of a full release of claims in favor of the Company.
Furthermore, all outstanding stock options, restricted stock, restricted stock
units and any other unvested equity incentives shall vest and/or remain
exercisable for their stated terms solely in accordance with the terms of the
stock option agreements or restricted stock agreements to which the Company and
the Executive are parties on the Date of Termination. In addition, all amounts
contributed by the Company to the CAP for the benefit of the Executive shall
vest and thereafter be paid out in accordance with the terms of the CAP as in
effect on the Date of Termination.


D. By the Company for Cause


1. The Executive’s employment may be terminated by the Board upon recommendation
of the CEO, both acting in good faith, by written notice to the Executive
specifying the event(s) relied upon for such termination upon the occurrence of
any of the following events (each of which shall constitute “Cause” for
termination):


a. the continued failure by the Executive to substantially perform her duties
after written notice and failure to cure within sixty (60) days;


b. conviction of a felony or engaging in misconduct which is materially
injurious to the Company, monetarily or to its reputation or otherwise, or which
would damage Executive’s ability to effectively perform her duties;


c. theft or dishonesty by the Executive;


d. intoxication while on duty; or


e. willful violation of Company policies or procedures after written notice and
failure to cure within thirty (30) days.


2. If the Executive’s employment is terminated under this Section (D), the
Executive shall be entitled to receive all Base Salary and benefits to be paid
or provided to the Executive under this Agreement through the Date of
Termination, and no more.


3. In addition, the Executive may elect to receive six (6) months of the
Executive’s Base Salary, upon execution of a full release of claims in favor of
the Company. Such payment shall be made to the Executive periodically at the
regular payroll dates commencing as of the Date of Termination and for the
remaining term of the non-compete covenant in Section IX hereof; provided, that
in the event the receipt of amounts payable pursuant to this Section (D) within
six (6) months of the Date of Termination would cause the Executive to incur any
penalty under Section 409A of the IRC, then payment of such amounts shall be
delayed until the date that is six (6) months following the Date of Termination.
Furthermore, all outstanding stock options, restricted stock, restricted stock
units and any other vested equity incentives shall remain exercisable solely in
accordance with the terms of the stock option agreements or restricted stock
agreements to which the Company and the Executive are parties on the Date of
Termination. All unvested equity incentives shall terminate on the Date of
Termination. In addition, all amounts contributed by the Company to the CAP for
the benefit of the Executive that have vested shall be paid out in accordance
with the terms of the CAP as in effect on the Date of Termination. The Executive
shall not be entitled to receive any unvested Company contributions to the CAP.


E. By the Company Without Cause


1. The Executive’s employment may be terminated by the Board upon recommendation
of the CEO at any time without Cause by delivery of a written notice of
termination to the Executive. If the Executive’s employment is terminated under
this Section (E), the Executive shall be entitled to receive:


a. all Base Salary and benefits due to the Executive through the Date of
Termination and a pro-rata portion of any Bonus Plan or other compensation to
which she is otherwise entitled as of the Date of Termination, which Bonus Plan
amount will be determined after the end of the fiscal year for which the Bonus
Plan was in place;


b. an amount equal to the Executive’s Base Salary for a total of eighteen (18)
months following the Date of Termination; and


c. group medical benefits for eighteen (18) months after the Date of
Termination.


2. The amount in clause 1(b) above shall be paid to the Executive periodically
at the regular payroll dates commencing as of the Date of Termination and for
the remaining term of the non-compete covenant in Section IX hereof; provided,
that in the event the receipt of amounts payable pursuant to this Section (E)
within six (6) months of the Date of Termination would cause the Executive to
incur any penalty under Section 409A of the IRC, then payment of such amounts
shall be delayed until the date that is six (6) months following the Date of
Termination. The Executive may elect to receive an enhanced severance amount
consisting of six (6) additional months of the Executive’s Base Salary (payable
in accordance with the first sentence of this paragraph), upon execution of a
full release of claims in favor of the Company. Furthermore, all outstanding
stock options, restricted stock, restricted stock units and any other unvested
equity incentives shall vest and/or remain exercisable for their stated terms
solely in accordance with the terms of the stock option agreements or restricted
stock agreements to which the Company and the Executive are parties on the Date
of Termination. In addition, all amounts contributed by the Company to the CAP
for the benefit of the Executive shall vest and thereafter be paid out in
accordance with the terms of the CAP as in effect on the Date of Termination.


F. By the Executive for Good Reason


1. The Executive’s employment may be terminated by the Executive by written
notice of her resignation delivered within sixty (60) days after the occurrence
of any of the following events, each of which shall constitute “Good Reason” for
resignation:


a. a reduction in the Executive’s Base Salary (unless such reduction is part of
an across the board reduction affecting all Company executives with a comparable
title);


b. a requirement by the Company to relocate the Executive to a location that is
greater than twenty-five (25) miles from the location of the office in which the
Executive performs her duties hereunder at the time of such relocation;


c. in connection with a Change in Control, a failure by the successor person or
entity, or the Board, either to honor this Agreement or to present the Executive
with an employment agreement containing provisions satisfactory to the Executive
and which is executed by the Executive; or


d. a reduction in the Executive’s title, or a material and adverse change in
Executive’s status and responsibilities, or the assignment to Executive of
duties or responsibilities which are materially inconsistent with Executive’s
status and responsibilities.


2. The Executive shall give the Company written notice of her intention to
resign for Good Reason (stating the reason therefor) and the Company shall have
sixty (60) days thereafter to rescind the events as stated in subparagraphs (a),
(b), (c) or (d), in which event the Executive no longer shall have the right to
resign for Good Reason. If the Executive resigns for Good Reason as defined in
this Section (F), the Executive shall be entitled to receive:


a. all Base Salary and benefits due to the Executive under this Agreement
through the Date of Termination and a pro-rata portion of any Bonus Plan or
other compensation to which she is otherwise entitled as of the Date of
Termination, which Bonus Plan amount will be determined after the end of the
fiscal year for which the Bonus Plan was in place;


b. an amount equal to Executive’s Base Salary for a total of eighteen (18)
months following the Date of Termination; and


c. group medical benefits for eighteen (18) months after the Date of
Termination.


3. The amount in clause 2(b) above shall be paid to the Executive periodically
at the regular payroll dates commencing as of the Date of Termination and for
the remaining term of the non-compete covenant in Section IX hereof; provided,
that in the event the receipt of amounts payable pursuant to this Section (F)
within six (6) months of the Date of Termination would cause the Executive to
incur any penalty under Section 409A of the IRC, then payment of such amounts
shall be delayed until the date that is six (6) months following the Date of
Termination. The Executive may elect to receive an enhanced severance amount
consisting of six (6) additional months of the Executive’s Base Salary (payable
in accordance with the first sentence of this paragraph), upon execution of a
full release of claims in favor of the Company. Furthermore, all outstanding
stock options, restricted stock, restricted stock units and any other unvested
equity incentives shall vest and/or remain exercisable for their stated terms
solely in accordance with the terms of the stock option agreements or restricted
stock agreements to which the Company and the Executive are parties on the Date
of Termination. In addition, all amounts contributed by the Company to the CAP
for the benefit of the Executive shall vest and thereafter be paid out in
accordance with the terms of the CAP as in effect on the Date of Termination.


G. By the Executive Without Good Reason


1. The Executive may terminate her employment at any time by delivery of a
written notice of resignation to the Company no less than sixty (60) days and no
more than ninety (90) days prior to the effective date of the Executive’s
resignation. The Executive shall receive all Base Salary and benefits due under
this Agreement through the next payroll date following the Date of Termination,
and no more.


2. Although the Executive is not entitled to any severance amount in the event
of termination pursuant to this Section (G), the Executive may reduce the term
of the non-compete and non-solicitation covenants in Section IX hereof, from
twenty-four (24) months to eighteen (18) months, upon execution of a full
release of claims in favor of the Company. Furthermore, all outstanding stock
options, restricted stock, restricted stock units and any other vested equity
incentives shall remain exercisable solely in accordance with the terms of the
stock option agreements or restricted stock agreements to which the Company and
the Executive are parties on the Date of Termination. All unvested equity
incentives shall terminate on the Date of Termination. In addition, all amounts
contributed by the Company to the CAP for the benefit of the Executive that have
vested shall be paid out in accordance with the terms of the CAP as in effect on
the Date of Termination. The Executive shall not be entitled to receive any
unvested Company contributions to the CAP.


H. Following a Change in Control


1. If the Executive’s termination of employment without Cause (pursuant to
Section VI(E)) or for Good Reason (pursuant to Section VI(F)) occurs within
twelve (12) months following a Change in Control, then the amounts payable
pursuant to Section (E) or Section (F) above, as the case may be, shall be
referred to as the “Change in Control Severance Amount,” and shall be paid to
Executive in a lump sum no later than sixty (60) days following the Date of
Termination or periodically at the regular payroll dates, at the Executive’s
election, as of the Date of Termination and for the remaining term of the
non-compete covenant in Section IX hereof; provided, that in the event the
receipt of amounts payable pursuant to this Section (H) within six (6) months of
the Date of Termination would cause the Executive to incur any penalty under
Section 409A of the IRC, then payment of such amounts shall be delayed until the
date that is six (6) months following the Executive’s termination date. The
Executive may elect to receive an enhanced severance amount consisting of six
(6) additional months of the Executive’s Base Salary (payable in accordance with
the first sentence of this paragraph), upon execution of a full release of
claims in favor of the Company. Payments pursuant to this Section (H) shall be
made in lieu of, but not in addition to, any payment under any other paragraph
of this Section VI. Furthermore, all outstanding stock options, restricted
stock, restricted stock units and any other unvested equity incentives shall
vest and/or remain exercisable for their stated terms solely in accordance with
the terms of the stock option agreements or restricted stock agreements to which
the Company and the Executive are parties on the Date of Termination. In
addition, all amounts contributed by the Company to the CAP for the benefit of
the Executive shall vest and thereafter be paid out in accordance with the terms
of the CAP as in effect on the Date of Termination.


2. For the purposes of this Agreement, a “Change in Control” shall mean any of
the following events:


a. any person or entity, including a “group” as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than
the Company or a wholly-owned subsidiary thereof or any employee benefit plan of
the Company or any of its subsidiaries, becomes the beneficial owner of the
Company’s securities having 35% or more of the combined voting power of the then
outstanding securities of the Company that may be cast for the election of
directors of the Company (other than as a result of an issuance of securities
initiated by the Company in the ordinary course of business);


b. as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sales of assets or contested election, or
any combination of the foregoing transactions, less than a majority of the
combined voting power of the then outstanding securities of the Company or any
successor corporation or entity entitled to vote generally in the election of
the directors of the Company or such other corporation or entity after such
transaction are held in the aggregate by the holders of the Company’s securities
entitled to vote generally in the election of directors of the Company
immediately prior to such transaction; or


c. during any period of two (2) consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s stockholders, of each director of the Company
first elected during such period was approved by a vote of at least two-thirds
of the directors of the Company then still in office who were directors of the
Company at the beginning of any such period.


3. Excise Tax Payment. If, in connection with a Change in Control, the Internal
Revenue Service asserts, or if the Executive or the Company is advised in
writing by an established accounting firm, that any payment in the nature of
compensation to, or for the benefit of, the Executive from the Company (or any
successor in interest) constitutes an “excess parachute payment” under section
280G of the IRC, whether paid pursuant to this Agreement or any other agreement,
and including property transfers pursuant to securities and other employee
benefits that vest upon a Change in Control (collectively, the “Excess Parachute
Payments”) the Company shall pay to the Executive, on demand, a cash sum equal
to the amount of excise tax due under section 4999 of the IRC on the entire
amount of the Excess Parachute Payments (excluding any payment pursuant to this
Section VI(H)).


VII. REPRESENTATIONS. The Executive represents and warrants that she is not a
party to any agreement or instrument which would prevent her from entering into
or performing her duties in any way under this Agreement.


VIII. ASSIGNMENT, BINDING AGREEMENT. This Agreement is a personal contract and
the rights and interests of the Executive hereunder may not be sold,
transferred, assigned, pledged, encumbered, or hypothecated by him, except as
otherwise expressly permitted by the provisions of this Agreement. This
Agreement shall inure to the benefit of and be enforceable by the Executive and
her personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If the Executive should die while
any amount would still be payable to her hereunder had the Executive continued
to live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to her devisee, legatee or other
designee or, if there is no such designee, to her estate.


IX. CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION


A. The Executive acknowledges that:


1. the business of providing care support services and health support services
in which the Company is engaged (the “Business”) is intensely competitive and
that the Executive’s employment by the Company will require that the Executive
have access to and knowledge of confidential information of the Company relating
to its business plans, financial data, marketing programs, client information,
contracts and other trade secrets, in each case other than as and to the extent
such information is generally known or publicly available through no violation
of this Agreement by the Executive;


2. the use or disclosure of such information other than in furtherance of the
Business may place the Company at a competitive disadvantage and may do damage,
monetary or otherwise, to the Business; and


3. the engaging by the Executive in any of the activities prohibited by this
Section shall constitute improper appropriation and/or use of such information.
The Executive expressly acknowledges the trade secret status of the Company’s
confidential information and that the confidential information constitutes a
protectable business interest of the Company. Other than as may be required in
the performance of her duties, Executive expressly agrees not to divulge such
confidential information to anyone outside the Company without prior permission.


B. The “Company” (which shall be construed to include the Company, its
subsidiaries and their respective affiliates) and the Executive agree that for a
period of eighteen (18) months after the Date of Termination if the Executive’s
employment is terminated under Sections VI(C), (D), (E), (F) or (H), and for a
period of twenty-four (24) months after the Date of Termination if the
Executive’s employment is terminated under Section VI(G), the Executive shall
not:


1. engage in Competition, as defined below, with the Company or its subsidiaries
within any market where the Company is conducting the Business at the time of
termination of the Executive’s employment hereunder. For purposes of this
Agreement, “Competition” by the Executive shall mean the Executive’s being
employed by or acting as a consultant or lender to, or being a director,
officer, employee, principal, agent, stockholder, member, owner or partner of,
or permitting his name to be used in connection with the activities of any
entity engaged in the Business, provided that, it shall not be a violation of
this sub-paragraph for the Executive to become the registered or beneficial
owner of less than five percent (5%) of any class of the capital stock of any
one or more competing corporations registered under the 1934 Act, provided that,
the Executive does not participate in the business of such corporation until
such time as this covenant expires; and


2. The Executive further agrees that she will not, directly or indirectly, for
her benefit or for the benefit of any other person or entity, do any of the
following:


a. solicit from any customer, doing business with the Company as of the
Executive’s termination, business of the same or of a similar nature to the
Business of the Company with such customer;


b. solicit from any known potential customer of the Company business of the same
or of a similar nature to that which, to the knowledge of the Executive, has
been the subject of a written or oral bid, offer or proposal by the Company, or
of substantial preparation with a view to making such a bid, proposal or offer,
within eighteen (18) months prior to the Executive’s termination; or


c. recruit or solicit the employment or services of any person who was employed
by the Company upon termination of the Executive’s employment and is employed by
the Company at the time of such recruitment or solicitation.


3. The Executive acknowledges that the services to be rendered by her to the
Company are of a special and unique character, which causes this Agreement to be
of significant value to the Company, the loss of which may not be reasonably or
adequately compensated for by damages in an action at law, and that a breach or
threatened breach by her of any of the provisions contained in this Section will
cause the Company irreparable injury. The Executive therefore agrees that the
Company will be entitled, in addition to any other right or remedy, to a
temporary, preliminary and permanent injunction, without the necessity of
proving the inadequacy of monetary damages or the posting of any bond or
security, enjoining or restraining the Executive from any such violation or
threatened violations. The Executive acknowledges that the terms of this
Section IX and its obligations are reasonable and will not prohibit her from
being employed or employable in the health care industry.


C. If any one or more of the provisions contained in this Agreement shall be
held to be excessively broad as to duration, activity or subject, such
provisions shall be construed by limiting and reducing them so as to be
enforceable to the fullest extent permitted by law.


X. ENTIRE AGREEMENT. This Agreement, together with Exhibit A attached hereto,
contains all the understandings between the parties pertaining to the matters
referred to herein, and supersedes any other undertakings and agreements,
whether oral or written, previously entered into by them with respect thereto.
The Executive represents that, in executing this Agreement, she does not rely
and has not relied upon any representation or statement not set forth herein
made by the Company with regard to the subject matter or effect of this
Agreement or otherwise and that Executive has had the opportunity to be
represented by counsel of her choosing.


XI. AMENDMENT OR MODIFICATION; WAIVER. No provision of this Agreement may be
amended or waived, unless such amendment or waiver is agreed to in writing,
signed by the Executive and by a duly authorized officer of the Company. No
waiver by any party hereto of any breach by another party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same time, any prior time or any subsequent time.


XII. NOTICES. Any notice to be given hereunder shall be in writing and shall be
deemed given when delivered personally, sent by courier, facsimile or registered
or certified mail, postage prepaid, return receipt requested, addressed to the
party concerned at the address indicated below or to such other address as such
party may subsequently give notice in writing:


  To the Executive at:



5517 Iron Gate Drive
Franklin, TN 37069 To the Company at:

Chief Executive Officer
Healthways, Inc.
3841 Green Hills Village Drive
Nashville, TN 37215







  Any notice delivered personally or by courier shall be deemed given on the
date delivered. Any notice sent by facsimile, registered or certified mail,
postage prepaid, return receipt requested, shall be deemed given on the date
transmitted by facsimile or mailed.


XIII. SEVERABILITY. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid and
unenforceable, shall not be affected thereby, and each provision hereof shall be
validated and shall be enforced to the fullest extent permitted by law.


XIV. SURVIVORSHIP. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.


XV. GOVERNING LAW; VENUE. This Agreement will be governed by and construed in
accordance with the laws of the State of Tennessee, without regard to the
principles of conflicts of law thereof.


XVI. HEADINGS. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.


XVII. COUNTERPARTS. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
effective as of date set forth above.

  HEALTHWAYS, INC.

By:  /s/ Ben R. Leedle, Jr.

Name:  Ben R. Leedle, Jr.

Title:   President & CEO


EXECUTIVE

/s/ Mary D. Hunter
Mary D. Hunter





--------------------------------------------------------------------------------




EXHIBIT A


EXCEPTIONS

Notwithstanding anything in the Agreement to the contrary, the following terms
are also part of the Agreement and supersede any contradictory term contained
therein: